 



EXHIBIT 10.2
(FORM) [g10359g1035921.gif]

ADOPTION AGREEMENT 1.01 PREAMBLE By the execution of this Adoption Agreement the
Plan Sponsor
hereby [complete (a) or (b)] (a) adopts a new plan as of [month, day, year]
(b) amends and restates its existing plan as of 01/01/2008 [month, day, year]
which is the Amendment Restatement Date. Original Effective Date: 07/27/2005
[month, day, year] Pre-409A Grandfathering: Yes No 1.02 PLAN — Plan Name: King
Pharmaceuticals, Inc. Deferred Compensation Plan — Plan Year: ends 12/31 — 1.03
PLAN SPONSOR — Name: King Pharmaceuticals, Inc. — Address: 501 Fifth Street,
Bristol, TN 37620 — Phone # : 423-989-8000 — EIN: 54-1684963 — Fiscal Yr: 12/31
— Is stock of the Plan Sponsor, any Employer or any Related Employer publicly
traded on an established securities market? Yes            No 1.04 EMPLOYER The
following entities have been authorized by the Plan Sponsor to participate in
and have adopted the Plan (insert “Not Applicable” if none have been
authorized): Entity Publicly Traded on Est. Securities Market Yes            No
King Pharmaceuticals, Inc. — Monarch Pharmaceuticals, Inc. — King
Pharmaceuticals Research and Development, Inc. — Parkedale Pharmaceuticals, Inc.
— Meridian Medical Technologies, Inc. — Gentrac, Inc. — JMI-Daniels
Pharmaceuticals, Inc. —

- 1 -



--------------------------------------------------------------------------------



 



(FORM) [g10359g1035902.gif]

ADMINISTRATOR The Plan Sponsor has designated the following party or parties to
be responsible for the administration of the Plan: Committee designated by the
Compensation and Human Resources Committee of the Board of Directors of the
Company, by written Name: resolution — Address: 501 Fifth Street, Bristol, TN
37620 — Note: The Administrator is the person or persons designated by the Plan
Sponsor to be responsible for the administration of the Plan. Neither Fidelity
Employer Services Company nor any other Fidelity affiliate can be the
Administrator. 1.05 KEY EMPLOYEE DETERMINATION DATES The Employer has designated
09/30 as the Identification Date for purposes of determining Key Employees. In
the absence of a designation, the Identification Date is December 31. The
Employer has designated 01/01 as the effective date for purposes of applying the
six month delay in distributions to Key Employees. In the absence of a
designation, the effective date is the first day of the fourth month following
the Identification Date.

- 2 -



--------------------------------------------------------------------------------



 



(FORM) [g10359g1035903.gif]

2.01 PARTICIPATION (a) Employees [complete (i), (ii) or (iii)] (i) Eligible
Employees are selected by the Employer. (ii) Eligible Employees are those
employees of the Employer who satisfy the following criteria: Employees who are
Vice President or higher. — Employees who, regardless of whether they are Vice
President or higher, have actually participated in the Plan prior to the
Amendment Restatement Date — (iii) Employees are not eligible to participate.
(b) Directors [complete (i), (ii) or (iii)] (i) All Directors are eligible to
participate. (ii) Only Directors selected by the Employer are eligible to
participate. (iii) Directors are not eligible to participate.

- 3 -



--------------------------------------------------------------------------------



 



(FORM) [g10359g1035904.gif]

3.01 COMPENSATION For purposes of determining Participant contributions under
Article 4 and Employer contributions under Article 5, Compensation shall be
defined in the following manner [complete (a) or (b) and select (c) and/or (d),
if applicable]: (a) Compensation is defined as: Base Salary — Performance Bonus
— Sales Bonus — (b) Compensation as defined in [insert name of qualified plan]
without regard to the limitation in Section 401(a)(17) of the Code for such Plan
Year. — (c) Director Compensation is defined as: (d) Compensation shall, for all
Plan purposes, be limited to $ . — (e) Not Applicable. 3.02 BONUSES
Compensation, as defined in Section 3.01 of the Adoption Agreement, includes the
following type of bonuses: | | | Will be treated as Performance
Type            Based Compensation —— — | | | Yes            No Performance
Bonus Sales bonus — Not Applicable.

- 4 -



--------------------------------------------------------------------------------



 



(FORM) [g10359g1035905.gif]

4.01 PARTICIPANT CONTRIBUTIONS If Participant contributions are permitted,
complete (a), (b), and (c). Otherwise
complete (d). (a) Amount of Deferrals A Participant may elect within the period
specified in Section 4.01(b) of the Adoption Agreement to defer the following
amounts of remuneration. For each type of remuneration listed, complete “dollar
amount” and / or “percentage amount”. (i) Compensation Other than Bonuses [do
not complete if you complete (iii)] Type of Remuneration            Dollar
Amount      % Amount            Increment —— —— —— —
Min            Max            Min            Max —— —— —— — (a) Base Salary 0%
75% 1% —— — -— — (b) — (c) — Note: The increment is required to determine the
permissible deferral amounts. For example, a minimum of 0% and maximum of 20%
with a 5% increment would allow an individual to defer 0%, 5%, 10%, 15% or 20%.
(ii) Bonuses [do not complete if you complete (iii)] Type of
Bonus            Dollar Amount      % Amount            Increment —— —— —— —
Min            Max            Min            Max —— —— —— — (a) Management Bonus
0% 90% 1% —— — -— — (b) Sales Bonus 0% 90% 1% —— — -— — (c) — (iii) Compensation
[do not complete if you completed (i) and (ii)] Dollar Amount      %
Amount            Increment —— —— —
Min            Max            Min            Max —— —— —— — (iv) Director
Compensation Type of Compensation            Dollar Amount      %
Amount            Increment —— —— —— —
Min            Min            Min            Max —— —— —— — Annual Retainer —
Meeting Fees — Other: — Other: —

- 5 -



--------------------------------------------------------------------------------



 



(FORM) [g10359g1035906.gif]

(b) Election Period (i) Performance Based Compensation A special election period
Does            Does Not apply to each eligible type of performance based
compensation referenced in Section 3.02 of the Adoption Agreement. The special
election period, if applicable, will be determined by the Employer. (ii) Newly
Eligible Participants An employee who is classified or designated as an Eligible
Employee during a Plan Year May            May Not elect to defer Compensation
that is Base Salary earned during the remainder of the Plan Year by completing a
deferral agreement within the 30 day period beginning on the date he is eligible
to participate in the Plan. (c) Revocation of Deferral Agreement A Participant’s
deferral agreement Will Will Not be cancelled for the remainder of any Plan Year
during which he receives a hardship distribution of elective deferrals from a
qualified cash or deferred arrangement maintained by the Employer. If
cancellation occurs, the Participant may resume participation in accordance with
Article 4 of the Plan. (d) No Participant Contributions Participant
contributions are not permitted under the Plan.

- 6 -



--------------------------------------------------------------------------------



 



(FORM) [g10359g1035907.gif]

5.01 EMPLOYER CONTRIBUTIONS If Employer contributions are permitted, complete
(a) and/or (b). Otherwise
complete (c). (a) Matching Contributions (i) Amount For each Plan Year, the
Employer shall make a Matching Contribution on behalf of each Participant who
defers Compensation for the Plan Year and satisfies the requirements of
Section 5.01(a)(ii) of the Adoption Agreement equal to [complete the ones that
are applicable]: (A) [insert percentage] of the Compensation the Participant has
elected to defer for the Plan Year (B) An amount determined by the Employer in
its sole discretion (C) Matching Contributions for each Participant shall be
limited to $ and/or % of Compensation. (D) Other:
(E) Not Applicable [Proceed to Section 5.01(b)] (ii) Eligibility for Matching
Contribution A Participant who defers Compensation for the Plan Year shall
receive an allocation of Matching Contributions determined in accordance with
Section 5.01(a)(i) provided he satisfies the following requirements [complete
the ones that are applicable]: (A) Describe requirements: — — — — (B) Is
selected by the Employer in its sole discretion to receive an allocation of
Matching Contributions (C) No requirements

- 7 -



--------------------------------------------------------------------------------



 



(FORM) [g10359g1035908.gif]

(iii) Time of Allocation Matching Contributions, if made, shall be treated as
allocated [select one]: (A) As of the last day of the Plan Year (B) At such
times as the Employer shall determine in its sole discretion (C) At the time the
Compensation on account of which the Matching Contribution is being made would
otherwise have been paid to the Participant (D) Other: — — — — (b) Other
Contributions (i) Amount The Employer shall make a contribution on behalf of
each Participant who satisfies the requirements of Section 5.01(b)(ii) equal to
[complete the ones that are applicable]: (A) An amount equal to [insert number]
% of the Participant’s Compensation — (B) An amount determined by the Employer
in its sole discretion (C) Contributions for each Participant shall be limited
to $ — (D) Other: — — — — — — (E) Not Applicable [Proceed to Section 6.01]

- 8 -



--------------------------------------------------------------------------------



 



(FORM) [g10359g1035909.gif]

(ii) Eligibility for Other Contributions A Participant shall receive an
allocation of other Employer contributions determined in accordance with
Section 5.01(b)(i) for the Plan Year if he satisfies the following requirements
[complete the one that is applicable]: (A) Describe requirements: — — — — (B) Is
selected by the Employer in its sole discretion to receive an allocation of
other Employer contributions (C) No requirements (iii) Time of Allocation
Employer contributions, if made, shall be treated as allocated [select one]:
(A) As of the last day of the Plan Year (B) At such time or times as the
Employer shall determine in its sole discretion (C) Other: — — — — — — (c) No
Employer Contributions Employer contributions are not permitted under the Plan.

- 9 -



--------------------------------------------------------------------------------



 



(FORM) [g10359g1035910.gif]

6.01 DISTRIBUTIONS The timing and form of payment of distributions made from the
Participant’s vested Account shall be made in accordance with the elections made
in this Section 6.01 of the Adoption Agreement except when Section 9.6 of the
Plan requires a six month delay for certain distributions to Key Employees of
publicly traded companies. (a) Timing of Distributions (i) All distributions
shall commence in accordance with the following [choose one]: (A) As soon as
administratively feasible following the distribution event (B) Monthly on
specified day [insert day] — (C) Annually on specified month and day [insert
month and day] — (D) Calendar quarter on specified month and day [ month of
quarter (insert 1,2 or 3); ___day (insert day)] — (ii) The timing of
distributions as determined in Section 6.01(a)(i) shall be modified by the
adoption of: (A) Event Delay – Distribution events other than those based on
Specified Date or Specified Age will be treated as not having occurred for
10 days. — (B) Hold Until Next Year – Distribution events other than those based
on Specified Date or Specified Age will be treated as not having occurred for
twelve months from the date of the event if payment pursuant to
Section 6.01(a)(i) will thereby occur in the next calendar year or on the first
payment date in the next calendar year in all other cases. (C) Immediate
Processing – The timing method selected by the Plan Sponsor under
Section 6.01(a)(i) shall be overridden for the following distribution events
[insert events]: — — — — (D) Not applicable.

- 10 -



--------------------------------------------------------------------------------



 



(FORM) [g10359g1035911.gif]

(b) Distribution Events If multiple events are selected, the earliest to occur
will trigger payment. For installments, insert the range of available periods
(e.g., 5-15) or insert the periods available (e.g., 5,7,9). | | | Lump
Sum            Installments —— — (i) Specified Date            X 2-5 years —— —
| | | (ii) Specified Age —— years —— — (iii) Separation from
Service            X 2-10 years —— — (iv) Separation from Service plus 6 months
—— years —— — (v) Separation from Service plus —— years months [not to
exceed            months] —— —— — (vi) Retirement —— years —— — (vii) Retirement
plus 6 months —— years —— — (viii) Retirement plus            months [not to ——
years exceed            months] —— —— — (ix) Later of Separation from Service or
—— years Specified Age —— — (x) Later of Separation from Service or —— years
Specified Date —— — (xi) Disability —— years —— — (xii) Death —— years —— —
(xiii) Change in Control —— years —— — The minimum deferral period for Specified
Date or Specified Age event shall be years. Installments may be paid [select
each that applies] Monthly Quarterly Annually (c) Specified Date and Specified
Age elections may not extend beyond age Not Applicable .

- 11 -



--------------------------------------------------------------------------------



 



(FORM) [g10359g1035912.gif]

(d) Separation from Service Override A Separation from Service override Shall
Apply. [If this is elected, “Separation from Service” cannot be selected as a
distribution event in Section 6.01(b)] Shall Not Apply.

A Separation from Service override provides that a Participant whose Separation
from Service occurs before Retirement shall receive the vested amount credited
to his Account as a lump sum payment. (e) Involuntary Cashouts If the
Participant’s vested Account at the time of his Separation from Service does not
exceed $25,000 distribution of the vested Account shall automatically be made in
the form of a single lump sum in accordance with Section 9.5 of the Plan. —
There are no involuntary cashouts. (f) Retirement Retirement shall be defined as
a Separation from Service that occurs on or after the Participant [insert
description of requirements]: — — — — No special definition of Retirement
applies.

- 12 -



--------------------------------------------------------------------------------



 



(FORM) [g10359g1035913.gif]

(g) Distribution Election Change A Participant Shall Shall Not be permitted to
modify a scheduled distribution date and/or payment option in accordance with
Section 9.2 of the Plan. A Participant shall generally be permitted to elect
such modification any number of times. Administratively, allowable distribution
events will be modified to reflect all options necessary to fulfill the
distribution change election provision. (h) Frequency of Elections The Plan
Sponsor Has Has Not Elected to permit annual elections of a time and form of
payment for amounts deferred under the Plan.

- 13 -



--------------------------------------------------------------------------------



 



(FORM) [g10359g1035914.gif]

7.01 VESTING (a) Matching Contributions The Participant’s vested interest in the
amount credited to his Account attributable to Matching Contributions shall be
based on the following schedule: Years of Service            Vesting % 0 ——
(insert ‘100’ if there is immediate vesting) — 1 — — 2 — — 3 — — 4 — — 5 — — 6 —
— 7 — — 8 — — 9 — — Other: As determined by the Employer in its sole discretion
— at the time amounts are credited to the account — Class year vesting applies.
Not applicable. (b) Other Employer Contributions The Participant’s vested
interest in the amount credited to his Account attributable to Employer
contributions other than Matching Contributions shall be based on the following
schedule: Years of Service            Vesting % 0 —— (insert ‘100’ if there is
immediate vesting) — 1 — — 2 — — 3 — — 4 — — 5 — — 6 — — 7 — — 8 — — 9 — —
Other: As determined by the Employer in its sole discretion — at the time
amounts are credited to the account — — — Class year vesting applies. Not
applicable.

- 14 -



--------------------------------------------------------------------------------



 



(FORM) [g10359g1035915.gif]

(c) Acceleration of Vesting A Participant’s vested interest in his Account will
automatically be 100% upon the occurrence of the following events: [select the
ones that are applicable]: (i) Death (ii) Disability (iii) Change in Control
(iv) Eligibility for Retirement (v) Other: — — — (vi) Not applicable. (d) Years
of Service (i) A Participant’s Years of Service shall include all service
performed for the Employer and Shall Shall Not include service performed for the
Related Employer. (ii) Years of Service shall also include service performed for
the following entities: (iii) Years of Service shall be determined in accordance
with (select one) (A) The elapsed time method in Treas. Reg. Sec.  1.410(a)-7
(B) The general method in DOL Reg. Sec. 2530.200b-1 through b-4 (C) The
Participant’s Years of Service credited under [insert name of plan] — (D) Other:
— — — — — (iv) Not applicable.

- 15 -



--------------------------------------------------------------------------------



 



(FORM) [g10359g1035916.gif]

8.01 UNFORESEEABLE EMERGENCY (a) A withdrawal due to an Unforeseeable Emergency
as defined in Section 2.24: Will Will Not [if Unforeseeable Emergency
withdrawals are not permitted, proceed to Section 9.01] be allowed. (b) Upon a
withdrawal due to an Unforeseeable Emergency, a Participant’s deferral election
for the remainder of the Plan Year: Will Will Not be cancelled. If cancellation
occurs, the Participant may resume participation in accordance with Article 4 of
the Plan.

- 16 -



--------------------------------------------------------------------------------



 



(FORM) [g10359g1035917.gif]

9.01 INVESTMENT DECISIONS Investment decisions regarding the hypothetical
amounts credited to a Participant’s Account shall be made by [select one]:
(a) The Participant or his Beneficiary (b) The Employer

- 17 -



--------------------------------------------------------------------------------



 



(FORM) [g10359g1035918.gif]

10.01 GRANTOR TRUST The Employer [select one]: Does Does Not intend to establish
a grantor trust in connection with the Plan.

- 18 -



--------------------------------------------------------------------------------



 



(FORM) [g10359g1035919.gif]

TERMINATION UPON CHANGE IN CONTROL The Plan Sponsor Reserves Does Not Reserve
the right to terminate the Plan and distribute all vested amounts credited to
Participant Accounts upon a Change in Control as described in Section 9.7.
[Fidelity considers that this right is implied b/c of selection in 11.02. Could
be confusing to check the box to have an automatic distribution. B but need to
consider: what if CIC is not hostile?] 11.01 AUTOMATIC DISTRIBUTION UPON CHANGE
IN CONTROL Distribution of the remaining vested balance of each Participant’s
Account Shall Shall Not automatically be paid as a lump sum payment upon the
occurrence of a Change in Control as provided in Section 9.7. 11.02 CHANGE IN
CONTROL A Change in Control for Plan purposes includes the following [select
each definition that applies]: (a) A change in the ownership of the Employer as
described in Section 9.7(c) of the Plan. (b) A change in the effective control
of the Employer as described in Section 9.7(d) of the Plan. (c) A change in the
ownership of a substantial portion of the assets of the Employer as described in
Section 9.7(e) of the Plan. (d) Not Applicable.

- 19 -



--------------------------------------------------------------------------------



 



12.01   GOVERNING STATE LAW       The laws of Tennessee shall apply in the
administration of the Plan to the extent not preempted by ERISA.


- 20 -



--------------------------------------------------------------------------------



 



EXECUTION PAGE
The Plan Sponsor has caused this Adoption Agreement to be executed this ___ day
of ___, 20___.

         
PLAN SPONSOR:
       
 
       
By:
       
Title:
 
 
   
 
 
 
   

- 21 -



--------------------------------------------------------------------------------



 



APPENDIX A
SPECIAL EFFECTIVE DATES
Subject to the timing requirements of Section 6.01(a), the time and form of
distribution of the In Service Accounts established prior to the effective date
of this amended and restated Plan shall be made in accordance with the payment
schedules established for those accounts.

- 22 -



--------------------------------------------------------------------------------



 



King Pharmaceuticals, Inc. Deferred
Compensation Plan
IMPORTANT NOTE
This document has not been approved by the Department of Labor, Internal Revenue
Service or any other governmental entity. An adopting Employer must determine
whether the Plan is subject to the Federal securities laws and the securities
laws of the various states. An adopting Employer may not rely on this document
to ensure any particular tax consequences or to ensure that the Plan is
“unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees”
under Title I of the Employee Retirement Income Security Act of 1974, as
amended, with respect to the Employer’s particular situation. Fidelity Employer
Services Company, its affiliates and employees cannot provide you with legal
advice in connection with the execution of this document. This document should
be reviewed by the Employer’s attorney prior to execution.
September 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
PREAMBLE

      ARTICLE 1 – GENERAL
1.1
  Plan
1.2
  Effective Dates
1.3
  Amounts Not Subject to Code Section 409A
 
    ARTICLE 2 – DEFINITIONS
2.1
  Account
2.2
  Administrator
2.3
  Adoption Agreement
2.4
  Beneficiary
2.5
  Board or Board of Directors
2.6
  Bonus
2.7
  Change in Control
2.8
  Code
2.9
  Compensation
2.10
  Director
2.11
  Disabled
2.12
  Eligible Employee
2.13
  Employer
2.14
  ERISA
2.15
  Identification Date
2.16
  Key Employee
2.17
  Participant
2.18
  Plan
2.19
  Plan Sponsor
2.20
  Plan Year
2.21
  Related Employer
2.22
  Retirement
2.23
  Separation from Service
2.24
  Unforeseeable Emergency
2.25
  Valuation Date
2.26
  Years of Service
 
    ARTICLE 3 – PARTICIPATION
3.1
  Participation
3.2
  Termination of Participation

i



--------------------------------------------------------------------------------



 



      ARTICLE 4 – PARTICIPANT ELECTIONS
4.1
  Deferral Agreement
4.2
  Amount of Deferral
4.3
  Timing of Election to Defer
4.4
  Election of Payment Schedule and Form of Payment
 
    ARTICLE 5 – EMPLOYER CONTRIBUTIONS
5.1
  Matching Contributions
5.2
  Other Contributions
 
    ARTICLE 6 – ACCOUNTS AND CREDITS
6.1
  Establishment of Account
6.2
  Credits to Account
 
    ARTICLE 7 – INVESTMENT OF CONTRIBUTIONS
7.1
  Investment Options
7.2
  Adjustment of Accounts
 
    ARTICLE 8 – RIGHT TO BENEFITS
8.1
  Vesting
8.2
  Death
8.3
  Disability
 
    ARTICLE 9 – DISTRIBUTION OF BENEFITS
9.1
  Amount of Benefits
9.2
  Method and Timing of Distributions
9.3
  Unforeseeable Emergency
9.4
  Termination Before Retirement
9.5
  Cashouts of Amounts Not Exceeding Stated Limit
9.6
  Required Delay in Payment to Key Employees
9.7
  Change in Control
9.8
  Permissible Delays in Payment

ii



--------------------------------------------------------------------------------



 



      ARTICLE 10 – AMENDMENT AND TERMINATION
10.1
  Amendment by Plan Sponsor
10.2
  Plan Termination Following Change in Control or Corporate Dissolution
10.3
  Other Plan Terminations
 
    ARTICLE 11 – THE TRUST
11.1
  Establishment of Trust
11.2
  Grantor Trust
11.3
  Investment of Trust Funds
 
    ARTICLE 12 – PLAN ADMINISTRATION
12.1
  Powers and Responsibilities of the Administrator
12.2
  Claims and Review Procedures
12.3
  Plan Administrative Costs
 
    ARTICLE 13 – MISCELLANEOUS
13.1
  Unsecured General Creditor of the Employer
13.2
  Employer’s Liability
13.3
  Limitation of Rights
13.4
  Anti-Assignment
13.5
  Facility of Payment
13.6
  Notices
13.7
  Tax Withholding
13.8
  Indemnification
13.9
  Permitted Acceleration of Payment
13.10
  Governing Law

iii



--------------------------------------------------------------------------------



 



PREAMBLE
The Plan is intended to be a “plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended, or an “excess benefit plan” within the meaning
of Section 3(36) of the Employee Retirement Income Security Act of 1974, as
amended, or a combination of both. The Plan is further intended to conform with
the requirements of Internal Revenue Code Section 409A and the final regulations
issued thereunder and shall be implemented and administered in a manner
consistent therewith.

 



--------------------------------------------------------------------------------



 



ARTICLE 1 – GENERAL

1.1   Plan. The Plan will be referred to by the name specified in the Adoption
Agreement.   1.2   Effective Dates.

  (a)   Original Effective Date. The Original Effective Date is the date as of
which the Plan was initially adopted.     (b)   Amendment Effective Date. The
Amendment Effective Date is the date specified in the Adoption Agreement as of
which the Plan is amended and restated. Except to the extent otherwise provided
herein or in the Adoption Agreement, the Plan shall apply to amounts deferred
and benefit payments made on or after the Amendment Effective Date.     (c)  
Special Effective Date. A Special Effective Date may apply to any given
provision if so specified in Appendix A of the Adoption Agreement. A Special
Effective Date will control over the Original Effective Date or Amendment
Effective Date, whichever is applicable, with respect to such provision of the
Plan.

1.3   Amounts Not Subject to Code Section 409A       Except as otherwise
indicated by the Plan Sponsor in Section 1.01 of the Adoption Agreement, amounts
deferred before January 1, 2005 that are earned and vested on December 31, 2004
will be separately accounted for and administered in accordance with the terms
of the Plan as in effect on December 31, 2004

1-1



--------------------------------------------------------------------------------



 



ARTICLE 2 – DEFINITIONS
Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise. Wherever used herein, the
following terms have the meanings set forth below, unless a different meaning is
clearly required by the context:

2.1   “Account” means an account established for the purpose of recording
amounts credited on behalf of a Participant and any income, expenses, gains,
losses or distributions included thereon. The Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant or to the Participant’s
Beneficiary pursuant to the Plan.   2.2   “Administrator” means the person or
persons designated by the Plan Sponsor in Section 1.05 of the Adoption Agreement
to be responsible for the administration of the Plan. If no Administrator is
designated in the Adoption Agreement, the Administrator is the Plan Sponsor.  
2.3   “Adoption Agreement” means the agreement adopted by the Plan Sponsor that
establishes the Plan.   2.4   “Beneficiary” means the persons, trusts, estates
or other entities entitled under Section 8.2 to receive benefits under the Plan
upon the death of a Participant.   2.5   “Board” or “Board of Directors” means
the Board of Directors of the Plan Sponsor.   2.6   “Bonus” or “Performance
Bonus” means an amount of incentive remuneration payable by the Employer to a
Participant, pursuant to an incentive plan established by Compensation Committee
of the Board of Directors, including but not limited to the Executive Management
Incentive Award Plan, the Management Incentive Award Plan, and the Team Based
Employee Incentive Award Plan.   2.7   “Change in Control” means the occurrence
of an event involving the Plan Sponsor that is described in Section 9.7.   2.8  
“Code” means the Internal Revenue Code of 1986, as amended.   2.9  
“Compensation” has the meaning specified in Section 3.01 of the Adoption
Agreement.



2-1



--------------------------------------------------------------------------------



 



2.10   “Director” means a non-employee member of the Board who has been
designated by the Employer as eligible to participate in the Plan.   2.11  
“Disabled” means a determination by the Administrator that the Participant is
either (a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (b) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Employer. A Participant will
be considered Disabled if he is determined to be totally disabled by the Social
Security Administration or the Railroad Retirement Board.   2.12   “Eligible
Employee” means an employee of the Employer who satisfies the requirements in
Section 2.01 of the Adoption Agreement.   2.13   “Employer” means the Plan
Sponsor and any other entity which is authorized by the Plan Sponsor to
participate in and, in fact, does adopt the Plan.   2.14   “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended.   2.15  
“Identification Date” means the date as of which Key Employees are determined
which is specified in Section 1.05 of the Adoption Agreement.   2.16   “Key
Employee” means an employee who satisfies the conditions set forth in
Section 9.6.   2.17   “Participant” means an Eligible Employee or Director who
commences participation in the Plan in accordance with Article 3.   2.18  
“Plan” means the unfunded plan of deferred compensation set forth herein,
including the Adoption Agreement and any trust agreement, as adopted by the Plan
Sponsor and as amended from time to time.   2.19   “Plan Sponsor” means the
entity identified in Section 1.03 of the Adoption Agreement.   2.20   “Plan
Year” means the period identified in Section 1.02 of the Adoption Agreement.  
2.21   “Related Employer” means the Employer and (a) any corporation that is a
member of a controlled group of corporations as defined in Code Section 414(b)
that includes the Employer and (b) any trade or business

2-2



--------------------------------------------------------------------------------



 



    that is under common control as defined in Code Section 414(c) that includes
the Employer.   2.22   “Retirement” has the meaning specified in 6.01(f) of the
Adoption Agreement.   2.23   “Separation from Service” means the date that the
Participant dies, retires or otherwise has a termination of employment with
respect to all entities comprising the Related Employer. A Separation from
Service does not occur if the Participant is on military leave, sick leave or
other bona fide leave of absence if the period of leave does not exceed six
months or such longer period during which the Participant’s right to
re-employment is provided by statute or contract. If the period of leave exceeds
six months and the Participant’s right to re-employment is not provided either
by statute or contract, a Separation from Service will be deemed to have
occurred on the first day following the six-month period. If the period of leave
is due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six months, where the impairment causes the Participant to be
unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29 month period of absence may
be substituted for the six month period.       Whether a termination of
employment has occurred is based on whether the facts and circumstances indicate
that the Related Employer and the Participant reasonably anticipated that no
further services would be performed after a certain date or that the level of
bona fide services the Participant would perform after such date (whether as an
employee or as an independent contractor) would permanently decrease to no more
than fifty percent (50%) of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding 36 month period (or the full period of services to the Related
Employer if the employee has been providing services to the Related Employer for
less than 36 months).       An independent contractor is considered to have
experienced a Separation from Service with the Related Employer upon the
expiration of the contract (or, in the case of more than one contract, all
contracts) under which services are performed for the Related Employer if the
expiration constitutes a good-faith and complete termination of the contractual
relationship.       If a Participant provides services as both an employee and
an independent contractor of the Related Employer, the Participant must separate
from service both as an employee and as an independent contractor to be treated
as having incurred a Separation from Service. If a

2-3



--------------------------------------------------------------------------------



 



    Participant ceases providing services as an independent contractor and
begins providing services as an employee, or ceases providing services as an
employee and begins providing services as an independent contractor, the
Participant will not be considered to have experienced a Separation from Service
until the Participant has ceased providing services in both capacities.       If
a Participant provides services both as an employee and as a member of the board
of directors of a corporate Related Employer (or an analogous position with
respect to a noncorporate Related Employer), the services provided as a director
are not taken into account in determining whether the Participant has incurred a
Separation from Service as an employee for purposes of a nonqualified deferred
compensation plan in which the Participant participates as an employee that is
not aggregated under Code Section 409A with any plan in which the Participant
participates as a director.       If a Participant provides services both as an
employee and as a member of board of directors of a corporate related Employer
(or an analogous position with respect to a noncorporate Related Employer), the
services provided as an employee are not taken into account in determining
whether the Participant has experienced a Separation from Service as a director
for purposes of a nonqualified deferred compensation plan in which the
Participant participates as a director that is not aggregated under Code
Section 409A with any plan in which the Participant participates as an employee.
      All determinations of whether a Separation from Service has occurred will
be made in a manner consistent with Code Section 409A and the final regulations
thereunder.   2.24   “Unforeseeable Emergency” means a severe financial hardship
of the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in Code Section 152, without regard to Code section
152(b)(i), (b)(2) and (d)(i)(B)); loss of the Participant’s property due to
casualty; or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.   2.25   “Valuation
Date” means each business day of the Plan Year.   2.26   “Years of Service”
means each one year period for which the Participant receives service credit in
accordance with the provisions of Section 7.01(d) of the Adoption Agreement.

2-4



--------------------------------------------------------------------------------



 



ARTICLE 3 – PARTICIPATION

3.1   Participation. The Participants in the Plan shall be those employees of
the Employer who satisfy the requirements of Section 2.01 of the Adoption
Agreement.   3.2   Termination of Participation. The Administrator may terminate
a Participant’s participation in the Plan in a manner consistent with Code
Section 409A.

3-1



--------------------------------------------------------------------------------



 



ARTICLE 4 – PARTICIPANT ELECTIONS

4.1   Deferral Agreement. If permitted by the Plan Sponsor in accordance with
Section 4.01 of the Adoption Agreement, each Eligible Employee may elect to
defer his Compensation within the meaning of Section 3.01 of the Adoption
Agreement by executing in writing or electronically, a deferral agreement in
accordance with rules and procedures established by the Administrator and the
provisions of this Article 4.       A new deferral agreement must be timely
executed for each Plan Year during which the Eligible Employee desires to defer
Compensation. An Eligible Employee who does not timely execute a deferral
agreement shall be deemed to have elected zero deferrals of Compensation for
such Plan Year.       A deferral agreement may be changed or revoked during the
period specified by the Administrator. Except as provided in Section 9.3 or in
Section 4.01(c) of the Adoption Agreement, a deferral agreement becomes
irrevocable at the close of the specified period.   4.2   Amount of Deferral. An
Eligible Employee may elect to defer Compensation in any amount permitted by
Section 4.01(a) of the Adoption Agreement.   4.3   Timing of Election to Defer.
Each Eligible Employee who desires to defer Compensation otherwise payable
during a Plan Year must execute a deferral agreement within the period preceding
the Plan Year specified by the Administrator. Each Eligible Employee who desires
to defer Compensation that is a Bonus must execute a deferral agreement within
the period preceding the Plan Year during which the Bonus is earned that is
specified by the Administrator, except that if the Bonus can be treated as
performance based compensation as described in Code Section 409A(a)(4)(B)(iii),
the deferral agreement may be executed within the period specified by the
Administrator, which period, in no event, shall end after the date which is six
months prior to the end of the period during which the Bonus is earned. In
addition, if the Compensation qualifies as ‘fiscal year compensation’ within the
meaning of Reg. Sec. 1.409A -2(a)(6), the deferral agreement may be made not
later than the end of the Employer’s taxable year immediately preceding the
first taxable year of the Employer in which any services are performed for which
such Compensation is payable.



4-1



--------------------------------------------------------------------------------



 



    Except as otherwise provided below, an employee who is classified or
designated as an Eligible Employee during a Plan Year may elect to defer
Compensation otherwise payable during the remainder of such Plan Year in
accordance with the rules of this Section 4.3 by executing a deferral agreement
within the thirty (30) day period beginning on the date the employee is
classified or designated as an Eligible Employee, if permitted by Section 2.01
of the Adoption Agreement. If Compensation is based on a specified performance
period that begins before the Eligible Employee executes his deferral agreement,
the election will be deemed to apply to the portion of such Compensation equal
to the total amount of Compensation for the performance period multiplied by the
ratio of the number of days remaining in the performance period after the
election over the total number of days in the performance period. The rules of
this paragraph shall not apply unless the Eligible Employee can be treated as
initially eligible in accordance with Reg. Sec. 1.409A-2(a)(7).   4.4   Election
of Payment Schedule and Form of Payment.       All elections of a payment
schedule and a form of payment will be made in accordance with rules and
procedures established by the Administrator and the provisions of this Section
4.4.   (a)   If the Plan Sponsor has elected to permit annual distribution
elections in accordance with Section 6.01(h) of the Adoption Agreement the
following rules apply. At the time an Eligible Employee completes a deferral
agreement, the Eligible Employee must elect a distribution event (which includes
a specified time) and a form of payment for the Compensation subject to the
deferral agreement and for any Employer contributions that may be credited to
the Participant’s Account during the Plan Year from among the options the Plan
Sponsor has made available for this purpose and which are specified in 6.01(b)
of the Adoption Agreement. If an Eligible Employee fails to elect a distribution
event, he shall be deemed to have elected Separation from Service as the
distribution event. If he fails to elect a form of payment, he shall be deemed
to have elected a lump sum form of payment.   (b)   If the Plan Sponsor has
elected not to permit annual distribution elections in accordance with
Section 6.01(h) of the Adoption Agreement the following rules apply. At the time
an Eligible Employee first completes a deferral agreement, the Eligible Employee
must elect a distribution event (which includes a specified time) and a form of
payment for amounts credited to his Account from among the options the Plan
Sponsor has made available for this purpose and which are specified in
Section 6.01(b) of the Adoption Agreement. If an Eligible Employee or Director
fails to elect a distribution event, he shall be deemed to have elected
Separation from Service in the distribution event. If the fails to elect a form
of

4-2



--------------------------------------------------------------------------------



 



    payment, he shall be deemed to have elected a lump sum form of payment.

4-3



--------------------------------------------------------------------------------



 



ARTICLE 5 – EMPLOYER CONTRIBUTIONS

5.1   Matching Contributions. If elected by the Plan Sponsor in Section 5.01(a)
of the Adoption Agreement, the Employer will credit the Participant’s Account
with a matching contribution determined in accordance with the formula specified
in Section 5.01(a) of the Adoption Agreement. The matching contribution will be
treated as allocated to the Participant’s Account at the time specified in
Section 5.01(a)(iii) of the Adoption Agreement.   5.2   Other Contributions. If
elected by the Plan Sponsor in Section 5.01(b) of the Adoption Agreement, the
Employer will credit the Participant’s Account with a contribution determined in
accordance with the formula or method specified in Section 5.01(b) of the
Adoption Agreement. The contribution will be treated as allocated to the
Participant’s Account at the time specified in Section 5.01(b)(iii) of the
Adoption Agreement.

5-1



--------------------------------------------------------------------------------



 



ARTICLE 6 – ACCOUNTS AND CREDITS

6.1   Establishment of Account. For accounting and computational purposes only,
the Administrator will establish and maintain an Account on behalf of each
Participant which will reflect the credits made pursuant to Section 6.2,
distributions or withdrawals, along with the earnings, expenses, gains and
losses allocated thereto, attributable to the hypothetical investments made with
the amounts in the Account as provided in Article 7. The Administrator will
establish and maintain such other records and accounts, as it decides in its
discretion to be reasonably required or appropriate to discharge its duties
under the Plan.   6.2   Credits to Account. A Participant’s Account will be
credited for each Plan Year with the amount of his elective deferrals under
Section 4.1 at the time the amount subject to the deferral election would
otherwise have been payable to the Participant and the amount of Employer
contributions treated as allocated on his behalf under Article 5.

6-1



--------------------------------------------------------------------------------



 



ARTICLE 7 – INVESTMENT OF CONTRIBUTIONS

7.1   Investment Options. The amount credited to each Account shall be treated
as invested in the investment options designated for this purpose by the
Administrator.   7.2   Adjustment of Accounts. The amount credited to each
Account shall be adjusted for hypothetical investment earnings, expenses, gains
or losses in an amount equal to the earnings, expenses, gains or losses
attributable to the investment options selected by the party designated in
Section 9.01 of the Adoption Agreement from among the investment options
provided in Section 7.1. If permitted by Section 9.01 of the Adoption Agreement,
a Participant (or the Participant’s Beneficiary after the death of the
Participant) may, in accordance with rules and procedures established by the
Administrator, select the investments from among the options provided in
Section 7.1 to be used for the purpose of calculating future hypothetical
investment adjustments to the Account or future credits to the Account under
Section 6.2 effective as the Valuation Date coincident with or next following
notice to the Administrator. Each Account shall be adjusted as of each Valuation
Date to reflect: (a) the hypothetical earnings, expenses, gains and losses
described above; (b) amounts credited pursuant to Section 6.2; and
(c) distributions or withdrawals. In addition, each Account may be adjusted for
its allocable share of the hypothetical costs and expenses associated with the
maintenance of the hypothetical investments provided in Section 7.1.

7-1



--------------------------------------------------------------------------------



 



ARTICLE 8 – RIGHT TO BENEFITS

8.1   Vesting. A Participant, at all times, has the 100% nonforfeitable interest
in the amounts credited to his Account attributable to his elective deferrals
made in accordance with Section 4.1.       A Participant’s right to the amounts
credited to his Account attributable to Employer contributions made in
accordance with Article 5 shall be determined in accordance with the relevant
schedule specified in Section 7.01 of the Adoption Agreement.   8.2   Death. The
balance or remaining balance credited to a Participant’s vested Account shall be
paid to his Beneficiary at the time specified in Section 6.01(a) of the Adoption
Agreement in a single lump sum payment following the date of death, unless
additional forms of payment have been made available for this purpose in
Section 6.01(b) of the Adoption Agreement and the Participant has made a valid
election (or valid elections) of a form of payment in accordance with the
provisions of Article 4. If additional forms have been made available, payment
to the Beneficiary shall be made at the time specified in Section 6.01(a) of the
Adoption Agreement in the form elected by the Participant in accordance with the
provisions of Article 4. If multiple Beneficiaries have been designated, each
Beneficiary shall receive payment of his specified portion of the Account at the
time specified in Section 6.01(a) of the Adoption Agreement in the form elected
by the Participant.       A Participant may designate a Beneficiary or
Beneficiaries, or change any prior designation of Beneficiary or Beneficiaries
in accordance with rules and procedures established by the Administrator.      
A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator. If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s vested Account, such amount will be paid to his estate
(such estate shall be deemed to be the Beneficiary for purposes of the Plan) in
a single lump sum payment.

8-1



--------------------------------------------------------------------------------



 



8.3   Disability. The balance or remaining balance credited to a Participant’s
vested Account shall be paid to the Participant at the time specified in
Section 6.01(a) of the Adoption Agreement in a single lump sum cash payment
following the date a Participant incurs a Disability as defined in Section 2.11,
unless additional forms of payment have been made available for this purpose in
Section 6.01(b) of the Adoption Agreement and the Participant has made a valid
election of a different form of payment. If additional forms have been made
available, payment shall be made at the time specified in Section 6.01(a) of the
Adoption Agreement and in the form elected by the Participant in accordance with
the provisions of Article 4. The Administrator, in its sole discretion, shall
determine whether a Participant has experienced a Disability for purposes of
this Section 8.3. If the payment of all or any portion of the Participant’s
vested Account is being delayed in accordance with Section 9.6 at the time he
incurs a Disability, the amount being delayed shall not be subject to the
provisions of this Section 8.3 until the expiration of the six month period of
delay required by Section 9.6.

8-2



--------------------------------------------------------------------------------



 



ARTICLE 9 – DISTRIBUTION OF BENEFITS

9.1   Amount of Benefits. The vested amount credited to a Participant’s Account
as determined under Articles 6, 7 and 8 shall determine and constitute the basis
for the value of benefits payable to the Participant under the Plan.   9.2  
Method and Timing of Distributions. Except as otherwise provided in this
Article 9, distributions under the Plan shall be made in accordance with the
elections made or deemed made by the Participant under Article 4. Subject to the
provisions of Section 9.6 requiring a six month delay for certain distributions
to Key Employees, distributions following a payment event shall commence at the
time specified in Section 6.01(a) of the Adoption Agreement. If permitted by
Section 6.01(g) of the Adoption Agreement, a Participant may elect, at least
twelve months before a scheduled distribution event, to delay the payment date
for a minimum period of sixty months from the originally scheduled date of
payment. The distribution election change must be made in accordance with
procedures and rules established by the Administrator. The Participant may, at
the same time the date of payment is deferred, change the form of payment but
such change in the form of payment may not effect an acceleration of payment in
violation of Code Section 409A or the provisions of Reg. Sec. 1.409A-2(b). For
purposes of this Section 9.2, a series of installment payments is always treated
as a single payment and not as a series of separate payments.   9.3  
Unforeseeable Emergency. A Participant may request a distribution due to an
Unforeseeable Emergency if the Plan Sponsor has elected to permit Unforeseeable
Emergency withdrawals under Section 8.01(a) of the Adoption Agreement. The
request must be in writing and must be submitted to the Administrator along with
evidence that the circumstances constitute an Unforeseeable Emergency. The
Administrator has the discretion to require whatever evidence it deems necessary
to determine whether a distribution is warranted. Whether a Participant has
incurred an Unforeseeable Emergency will be determined by the Administrator on
the basis of the relevant facts and circumstances in its sole discretion, but,
in no event, will an Unforeseeable Emergency be deemed to exist if the hardship
can be relieved: (a) through reimbursement or compensation by insurance or
otherwise, (b) by liquidation of the Participant’s assets to the extent such
liquidation would not itself cause severe financial hardship, or (c) by
cessation of deferrals under the Plan. A distribution due to an Unforeseeable
Emergency must be limited to the amount reasonably necessary to satisfy the
emergency need and may include any amounts necessary to pay any federal, state,
local, or foreign income taxes and



9-1



--------------------------------------------------------------------------------



 



    penalties reasonably anticipated to result from the distribution. The
distribution will be made in the form of a single lump sum cash payment. If
permitted by Section 8.01(b) of the Adoption Agreement, a Participant’s deferral
elections for the remainder of the Plan Year will be cancelled upon a withdrawal
due to Unforeseeable Emergency. If the payment of all or any portion of the
Participant’s vested Account is being delayed in accordance with Section 9.6 at
the time he experiences an Unforeseeable Emergency, the amount being delayed
shall not be subject to the provisions of this Section 9.3 until the expiration
of the six month period of delay required by section 9.6.   9.4   Termination
Before Retirement. If the Plan Sponsor has elected a Separation from Service
override in accordance with Section 6.01(d) of the Adoption Agreement, the
following provisions apply. A Participant who experiences a Separation from
Service before Retirement for any reason other than death shall receive the
vested amount credited to his Account at the time specified in Section 6.01(a)
of the Adoption Agreement in a single lump sum payment following such
termination or cessation of service regardless of whether the Participant had
made different elections of time or form of payment as to the vested amounts
credited to his Account or whether the Participant was receiving installment
payouts at the time of such termination.   9.5   Cashouts Of Amounts Not
Exceeding Stated Limit. If the vested amount credited to the Participant’s
Account does not exceed the limit established for this purpose by the Plan
Sponsor in Section 6.01(e) of the Adoption Agreement at the time of his
Separation from Service with the Related Employer for any reason, the Employer
shall distribute such amount to the Participant at the time specified in
Section 6.01(a) of the Adoption Agreement in a single lump sum cash payment
following such termination regardless of whether the Participant had made
different elections of time or form of payment as to the vested amount credited
to his Account or whether the Participant was receiving installments at the time
of such termination. A Participant’s Account, for purposes of this Section 9.5,
shall include any amounts described in Section 1.3.   9.6   Required Delay in
Payment to Key Employees. Except as otherwise provided in this Section 9.6, a
distribution made because of Separation from Service (or Retirement, if
applicable) to a Participant who is a Key Employee as of the date of his
Separation from Service (or Retirement, if applicable) shall not occur before
the date which is six months after the Separation from Service (or Retirement,
if applicable).

(a) A Participant is treated as a Key Employee if (i) he is employed by a
Related Employer any of whose stock is publicly traded on an established
securities market, and (ii) he satisfies the requirements of Code Section

9-2



--------------------------------------------------------------------------------



 



416(i)(1)(A)(i), (ii) or (iii), determined without regard to Code
Section 416(i)(5), at any time during the twelve month period ending on the
Identification Date.
(b) A Participant who is a Key Employee on an Identification Date shall be
treated as a Key Employee for purposes of the six month delay in distributions
for the twelve month period beginning on the first day of a month no later than
the fourth month following the Identification Date. The Identification Date and
the effective date of the delay in distributions shall be determined in
accordance with Section 1.06 of the Adoption Agreement.
(c) The Plan Sponsor may elect to apply an alternative method to identify
Participants who will be treated as Key Employees for purposes of the six month
delay in distributions if the method satisfies each of the following
requirements. The alternative method is reasonably designed to include all Key
Employees, is an objectively determinable standard providing no direct or
indirect election to any Participant regarding its application, and results in
either all Key Employees or no more than 200 Key Employees being identified in
the class as of any date. Use of an alternative method that satisfies the
requirements of this Section 9.6(c ) will not be treated as a change in the time
and form of payment for purposes of Reg. Sec. 1.409A-2(b).
(d) The six month delay does not apply to payments described in Section 13.9 or
to payments that occur after the death of the Participant.

9.7   Change in Control. If the Plan Sponsor has elected to permit distributions
upon a Change in Control, the following provisions shall apply. A distribution
made upon a Change in Control will be made at the time specified in
Section 6.01(a) of the Adoption Agreement in the form elected by the Participant
in accordance with the procedures described in Article 4. Alternatively, if the
Plan Sponsor has elected in accordance with Section 11.02 of the Adoption
Agreement to require distributions upon a Change in Control, the Participant’s
remaining vested Account shall be paid to the Participant or the Participant’s
Beneficiary at the time specified in Section 6.01(a) of the Adoption Agreement
as a single lump sum payment. A Change in Control, for purposes of the Plan,
will occur upon a change in the ownership of the Plan Sponsor, a change in the
effective control of the Plan Sponsor or a change in the ownership of a
substantial portion of the assets of the Plan Sponsor, but only if elected by
the Plan Sponsor in Section 11.02 of the Adoption Agreement. The Plan Sponsor,
for this purpose, includes any corporation identified in this Section 9.7. All
distributions made in accordance with this Section 9.7 are subject to the
provisions of Section 9.6.

9-3



--------------------------------------------------------------------------------



 



    If a Participant continues to make deferrals in accordance with Article 4
after he has received a distribution due to a Change in Control, the residual
amount payable to the Participant shall be paid at the time and in the form
specified in the elections he makes in accordance with Article 4 or upon his
death or Disability as provided in Article 8.       Whether a Change in Control
has occurred will be determined by the Administrator in accordance with the
rules and definitions set forth in this Section 9.7. A distribution to the
Participant will be treated as occurring upon a Change in Control if the Plan
Sponsor terminates the Plan in accordance with Section 10.2 and distributes the
Participant’s benefits within twelve months of a Change in Control as provided
in Section 10.3.

  (a)   Relevant Corporations. To constitute a Change in Control for purposes of
the Plan, the event must relate to (i) the corporation for whom the Participant
is performing services at the time of the Change in Control, (ii) the
corporation that is liable for the payment of the Participant’s benefits under
the Plan (or all corporations liable if more than one corporation is liable) but
only if either the deferred compensation is attributable to the performance of
services by the Participant for such corporation (or corporations) or there is a
bona fide business purpose for such corporation (or corporations) to be liable
for such payment and, in either case, no significant purpose of making such
corporation (or corporations) liable for such payment is the avoidance of
federal income tax, or (iii) a corporation that is a majority shareholder of a
corporation identified in (i) or (ii), or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in (i) or (ii). A
majority shareholder is defined as a shareholder owning more than fifty percent
(50%) of the total fair market value and voting power of such corporation.    
(b)   Stock Ownership. Code Section 318(a) applies for purposes of determining
stock ownership. Stock underlying a vested option is considered owned by the
individual who owns the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
If, however, a vested option is exercisable for stock that is not substantially
vested (as defined by Treasury Regulation Section 1.83-3(b) and (j)) the stock
underlying the option is not treated as owned by the individual who holds the
option.     (c)   Change in the Ownership of a Corporation. A change in the
ownership of a corporation occurs on the date that any one person or more than
one person acting as a group, acquires ownership of

9-4



--------------------------------------------------------------------------------



 



      stock of the corporation that, together with stock held by such person or
group, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the stock of such corporation. If any one person or
more than one person acting as a proxy is considered to own more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of a corporation, the acquisition of additional stock by the same person or
persons is not considered to cause a change in the ownership of the corporation
(or to cause a change in the effective control of the corporation as discussed
below in Section 9.7(d)). An increase in the percentage of stock owned by any
one person, or persons acting as a group, as a result of a transaction in which
the corporation acquires its stock in exchange for property will be treated as
an acquisition of stock. Section 9.7(c) applies only when there is a transfer of
stock of a corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction. For purposes of this
Section 9.7(c), persons will not be considered to be acting as a group solely
because they purchase or own stock of the same corporation at the same time or
as a result of a public offering. Persons will, however, be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation prior to the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.     (d)   Change in the effective control of a corporation. A
change in the effective control of a corporation occurs on the date that either
(i) any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing thirty (30%) or more of the total voting power of the stock of such
corporation, or (ii) a majority of members of the corporation’s board of
directors is replaced during any twelve month period by directors whose
appointment or election is not endorsed by a majority of the members of the
corporation’s board of directors prior to the date of the appointment or
election, provided that for purposes of this paragraph (ii), the term
corporation refers solely to the relevant corporation identified in
Section 9.7(a) for which no other corporation is a majority shareholder for
purposes of Section 9.7(a). In the absence of an event described in
Section 9.7(d)(i) or (ii), a change in the effective control of a corporation
will not have occurred. A change in effective control may also occur in

9-5



--------------------------------------------------------------------------------



 



      any transaction in which either of the two corporations involved in the
transaction has a change in the ownership of such corporation as described in
Section 9.7(c) or a change in the ownership of a substantial portion of the
assets of such corporation as described in Section 9.7(e). If any one person, or
more than one person acting as a group, is considered to effectively control a
corporation within the meaning of this Section 9.7(d), the acquisition of
additional control of the corporation by the same person or persons is not
considered to cause a change in the effective control of the corporation or to
cause a change in the ownership of the corporation within the meaning of
Section 9.7(c). For purposes of this Section 9.7(d), persons will or will not be
considered to be acting as a group in accordance with rules similar to those set
forth in Section 9.7(c) with the following exception. If a person, including an
entity, owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation only
with respect to the ownership in that corporation prior to the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.     (e)   Change in the ownership of a substantial portion of
a corporation’s assets. A change in the ownership of a substantial portion of a
corporation’s assets occurs on the date that any one person, or more than one
person acting as a group (as determined in accordance with rules similar to
those set forth in Section 9.7(d)), acquires (or has acquired during the twelve
month period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than forty percent (40%) of the total gross fair market value
of all of the assets of the corporation immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the corporation of the value of the assets being disposed of
determined without regard to any liabilities associated with such assets. There
is no Change in Control event under this Section 9.7(e) when there is a transfer
to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer. A transfer of assets by a
corporation is not treated as a change in ownership of such assets if the assets
are transferred to (i) a shareholder of the corporation (immediately before the
asset transfer) in exchange for or with respect to its stock, (ii) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the corporation, (iii) a person, or more than
one person acting as a group, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the corporation, or (iv) an entity, at least fifty (50%) of the total value or

9-6



--------------------------------------------------------------------------------



 



      voting power of which is owned, directly or indirectly, by a person
described in Section 9.7(e)(iii). For purposes of the foregoing, and except as
otherwise provided, a person’s status is determined immediately after the
transfer of assets.

9.8   Permissible Delays in Payment. Distributions may be delayed beyond the
date payment would otherwise occur in accordance with the provisions of Articles
8 and 9 in any of the following circumstances as long as the Employer treats all
payments to similarly situated Participants on a reasonably consistent basis.

  (a)   The Employer may delay payment if it reasonably anticipates that its
deduction with respect to such payment would be limited or eliminated by the
application of Code Section 162(m). Payment must be made during the
Participant’s first taxable year in which the Employer reasonably anticipates,
or should reasonably anticipate, that if the payment is made during such year
the deduction of such payment will not be barred by the application of Code
Section 162(m) or during the period beginning with the Participant’s Separation
from Service and ending on the later of the last day of the Employer’s taxable
year in which the Participant separates from service or the 15th day of the
third month following the Participant’s Separation from Service. If a scheduled
payment to a Participant is delayed in accordance with this Section 9.8(a), all
scheduled payments to the Participant that could be delayed in accordance with
this Section 9.8(a) will also be delayed.     (b)   The Employer may also delay
payment if it reasonably anticipates that the making of the payment will violate
federal securities laws or other applicable laws provided payment is made at the
earliest date on which the Employer reasonably anticipates that the making of
the payment will not cause such violation.     (c)   The Employer reserves the
right to amend the Plan to provide for a delay in payment upon such other events
and conditions as the Secretary of the Treasury may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.

9-7



--------------------------------------------------------------------------------



 



ARTICLE 10 – AMENDMENT AND TERMINATION

10.1   Amendment by Plan Sponsor. The Plan Sponsor reserves the right to amend
the Plan (for itself and each Employer) through action of the Compensation and
Human Resources Committee of the Board of Directors, or any successor committee
to same. No amendment can directly or indirectly deprive any current or former
Participant or Beneficiary of all or any portion of his Account which had
accrued prior to the amendment.   10.2   Plan Termination Following Change in
Control or Corporate Dissolution. If so elected by the Plan Sponsor in 11.01 of
the Adoption Agreement, the Plan Sponsor reserves the right to terminate the
Plan and distribute all amounts credited to all Participant Accounts within the
30 days preceding or the twelve months following a Change in Control as
determined in accordance with the rules set forth in Section 9.7. For this
purpose, the Plan will be treated as terminated only if all agreements, methods,
programs and other arrangements sponsored by the Related Employer immediately
after the Change in Control which are treated as a single plan under Reg. Sec.
1.409A-1(c)(2) are also terminated so that all participants under the Plan and
all similar arrangements are required to receive all amounts deferred under the
terminated arrangements within twelve months of the date the Plan Sponsor
irrevocably takes all necessary action to terminate the arrangements. In
addition, the Plan Sponsor reserves the right to terminate the Plan within
twelve months of a corporate dissolution taxed under Code Section 331 or with
the approval of a bankruptcy court pursuant to 11 U. S. C. Section 503(b)(1)(A)
provided that amounts deferred under the Plan are included in the gross incomes
of Participants in the latest of (a) the calendar year in which the termination
occurs, (b) the first calendar year in which the amount is no longer subject to
a substantial risk of forfeiture, or (c) the first calendar year in which
payment is administratively practicable.   10.3   Other Plan Terminations. The
Plan Sponsor retains the discretion to terminate the Plan if (a) all
arrangements sponsored by the Plan Sponsor that would be aggregated with any
terminated arrangement under Code Section 409A and Reg. Sec. 1.409A-1(c)(2) are
terminated, (b) no payments other than payments that would be payable under the
terms of the arrangements if the termination had not occurred are made within
twelve months of the termination of the arrangements, (c) all payments are made
within twenty-four months of the termination of the arrangements, (d) the Plan
Sponsor does not adopt a new arrangement that would be aggregated with any
terminated arrangement under Code Section 409A and the regulations thereunder at
any time within the three year period following the date of termination of the
arrangement, and (e) the



10-1



--------------------------------------------------------------------------------



 



    termination does not occur proximate to a downturn in the financial health
of the Plan sponsor. The Plan Sponsor also reserves the right to amend the Plan
to provide that termination of the Plan will occur under such conditions and
events as may be prescribed by the Secretary of the Treasury in generally
applicable guidance published in the Internal Revenue Bulletin.

10-2



--------------------------------------------------------------------------------



 



ARTICLE 11 – THE TRUST

11.1   Establishment of Trust. The Plan Sponsor may but is not required to
establish a trust to hold amounts which the Plan Sponsor may contribute from
time to time to correspond to some or all amounts credited to Participants under
Section 6.2. If the Plan Sponsor elects to establish a trust in accordance with
Section 10.01 of the Adoption Agreement, the provisions of Sections 11.2 and
11.3 shall become operative.   11.2   Grantor Trust. Any trust established by
the Plan Sponsor shall be between the Plan Sponsor and a trustee pursuant to a
separate written agreement under which assets are held, administered and
managed, subject to the claims of the Plan Sponsor’s creditors in the event of
the Plan Sponsor’s insolvency. The trust is intended to be treated as a grantor
trust under the Code, and the establishment of the trust shall not cause the
Participant to realize current income on amounts contributed thereto. The Plan
Sponsor must notify the trustee in the event of a bankruptcy or insolvency.  
11.3   Investment of Trust Funds. Any amounts contributed to the trust by the
Plan Sponsor shall be invested by the trustee in accordance with the provisions
of the trust and the instructions of the Administrator. Trust investments need
not reflect the hypothetical investments selected by Participants under
Section 7.1 for the purpose of adjusting Accounts and the earnings or investment
results of the trust need not affect the hypothetical investment adjustments to
Participant Accounts under the Plan.

11-1



--------------------------------------------------------------------------------



 



ARTICLE 12 – PLAN ADMINISTRATION

12.1   Powers and Responsibilities of the Administrator. The Administrator has
the full power and the full responsibility to administer the Plan in all of its
details, subject, however, to the applicable requirements of ERISA. The
Administrator’s powers and responsibilities include, but are not limited to, the
following:

  (a)   To make and enforce such rules and procedures as it deems necessary or
proper for the efficient administration of the Plan;     (b)   To interpret the
Plan, its interpretation thereof to be final, except as provided in
Section 12.2, on all persons claiming benefits under the Plan;     (c)   To
decide all questions concerning the Plan and the eligibility of any person to
participate in the Plan;     (d)   To administer the claims and review
procedures specified in Section 12.2;     (e)   To compute the amount of
benefits which will be payable to any Participant, former Participant or
Beneficiary in accordance with the provisions of the Plan;     (f)   To
determine the person or persons to whom such benefits will be paid;     (g)   To
authorize the payment of benefits;     (h)   To comply with the reporting and
disclosure requirements of Part 1 of Subtitle B of Title I of ERISA;     (i)  
To appoint such agents, counsel, accountants, and consultants as may be required
to assist in administering the Plan;     (j)   By written instrument, to
allocate and delegate its responsibilities, including the formation of an
Administrative Committee to administer the Plan.

12-1



--------------------------------------------------------------------------------



 



12.2   Claims and Review Procedures.

  (a)   Claims Procedure.         If any person believes he is being denied any
rights or benefits under the Plan, such person may file a claim in writing with
the Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and (iv) a
description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the person’s right to bring a civil
action following an adverse decision on review. Such notification will be given
within 90 days (45 days in the case of a claim regarding Disability) after the
claim is received by the Administrator. The Administrator may extend the period
for providing the notification by 90 days (30 days in the case of a claim
regarding Disability) if special circumstances require an extension of time for
processing the claim and if written notice of such extension and circumstance is
given to such person within the initial 90 day period (45 day period in the case
of a claim regarding Disability). If such notification is not given within such
period, the claim will be considered denied as of the last day of such period
and such person may request a review of his claim.     (b)   Review Procedure.  
      Within 60 days (180 days in the case of a claim regarding Disability)
after the date on which a person receives a written notification of denial of
claim (or, if written notification is not provided, within 60 days (180 days in
the case of a claim regarding Disability) of the date denial is considered to
have occurred), such person (or his duly authorized representative) may (i) file
a written request with the Administrator for a review of his denied claim and of
pertinent documents and (ii) submit written issues and comments to the
Administrator. The Administrator will notify such person of its decision in
writing. Such notification will be written in a manner calculated to be
understood by such person and will contain specific reasons for the decision as
well as specific references to pertinent Plan provisions. The notification will
explain that the person is entitled to receive, upon request and free of charge,

12-2



--------------------------------------------------------------------------------



 



      reasonable access to and copies of all pertinent documents and has the
right to bring a civil action following an adverse decision on review. The
decision on review will be made within 60 days (45 days in the case of a claim
regarding Disability). The Administrator may extend the period for making the
decision on review by 60 days (45 days in the case of a claim regarding
Disability) if special circumstances require an extension of time for processing
the request such as an election by the Administrator to hold a hearing, and if
written notice of such extension and circumstances is given to such person
within the initial 60-day period (45 days in the case of a claim regarding
Disability). If the decision on review is not made within such period, the claim
will be considered denied.

12.3   Plan Administrative Costs. All reasonable costs and expenses (including
legal, accounting, and employee communication fees) incurred by the
Administrator in administering the Plan shall be paid by Plan to the extent not
paid by the Employer.

12-3



--------------------------------------------------------------------------------



 



ARTICLE 13 – MISCELLANEOUS

13.1   Unsecured General Creditor of the Employer. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Employer. For
purposes of the payment of benefits under the Plan, any and all of the
Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer. Each Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.   13.2   Employer’s Liability. Each Employer’s liability for the payment
of benefits under the Plan shall be defined only by the Plan and by the deferral
agreements entered into between a Participant and the Employer. An Employer
shall have no obligation or liability to a Participant under the Plan except as
provided by the Plan and a deferral agreement or agreements. An Employer shall
have no liability to Participants employed by other Employers.   13.3  
Limitation of Rights. Neither the establishment of the Plan, nor any amendment
thereof, nor the creation of any fund or account, nor the payment of any
benefits, will be construed as giving to the Participant or any other person any
legal or equitable right against the Employer, the Plan or the Administrator,
except as provided herein; and in no event will the terms of employment or
service of the Participant be modified or in any way affected hereby.   13.4  
Anti-Assignment. Except as may be necessary to fulfill a domestic relations
order within the meaning of Code Section 414(p), none of the benefits or rights
of a Participant or any Beneficiary of a Participant shall be subject to the
claim of any creditor. In particular, to the fullest extent permitted by law,
all such benefits and rights shall be free from attachment, garnishment, or any
other legal or equitable process available to any creditor of the Participant
and his or her Beneficiary. Neither the Participant nor his or her Beneficiary
shall have the right to alienate, anticipate, commute, pledge, encumber, or
assign any of the payments which he or she may expect to receive, contingently
or otherwise, under the Plan, except the right to designate a Beneficiary to
receive death benefits provided hereunder. Notwithstanding the preceding, the
benefit payable from a Participant’s Account may be reduced, at the discretion
of the administrator, to satisfy any debt or liability to the Employer.   13.5  
Facility of Payment. If the Administrator determines, on the basis of medical
reports or other evidence satisfactory to the Administrator, that the recipient
of any benefit payments under the Plan is incapable of handling his affairs by
reason of minority, illness, infirmity or other incapacity, the Administrator
may



13-1



--------------------------------------------------------------------------------



 



    direct the Employer to disburse such payments to a person or institution
designated by a court which has jurisdiction over such recipient or a person or
institution otherwise having the legal authority under State law for the care
and control of such recipient. The receipt by such person or institution of any
such payments therefore, and any such payment to the extent thereof, shall
discharge the liability of the Employer, the Plan and the Administrator for the
payment of benefits hereunder to such recipient.   13.6   Notices. Any notice or
other communication to the Employer or Administrator in connection with the Plan
shall be deemed delivered in writing if addressed to the Plan Sponsor at the
address specified in Section 1.03 of the Adoption Agreement to the attention of
the Plan Administrator, care of Human Resources and if either actually delivered
at said address or, in the case or a letter, 5 business days shall have elapsed
after the same shall have been deposited in the United States mails, first-class
postage prepaid and registered or certified.   13.7   Tax Withholding. If the
Employer concludes that tax is owing with respect to any deferral or payment
hereunder, the Employer shall withhold such amounts from any payments due the
Participant, as permitted by law, or otherwise make appropriate arrangements
with the Participant or his Beneficiary for satisfaction of such obligation.
Tax, for purposes of this Section 13.7 means any federal, state, local or any
other governmental income tax, employment or payroll tax, excise tax, or any
other tax or assessment owing with respect to amounts deferred, any earnings
thereon, and any payments made to Participants under the Plan.   13.8  
Indemnification. Each Employer shall indemnify and hold harmless each employee,
officer, or director of an Employer to whom is delegated duties,
responsibilities, and authority with respect to the Plan against all claims,
liabilities, fines and penalties, and all expenses reasonably incurred by or
imposed upon him (including but not limited to reasonable attorney fees) which
arise as a result of his actions or failure to act in connection with the
operation and administration of the Plan to the extent lawfully allowable and to
the extent that such claim, liability, fine, penalty, or expense is not paid for
by liability insurance purchased or paid for by an Employer. Notwithstanding the
foregoing, an Employer shall not indemnify any person for any such amount
incurred through any settlement or compromise of any action unless the Employer
consents in writing to such settlement or compromise. Indemnification under this
Section 13.8 shall not be applicable to any person if the cost, loss, liability,
or expense is due to the person’s gross negligence, fraud or willful misconduct
or if the person refuses to assist in the defense of the claim against him.



13-2



--------------------------------------------------------------------------------



 



13.9   Permitted Acceleration of Payment. The Plan may permit acceleration of
the time or schedule of any payment or amount scheduled to be paid pursuant to a
payment under the Plan provided such acceleration would be permitted by the
provisions of Reg. Sec. 1.409A-3(j)(4).   13.10   Governing Law. The Plan will
be construed, administered and enforced according to the laws of the State
specified by the Plan Sponsor in Section 12.01 of the Adoption Agreement.

13-3